DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kubara et al. (6,646,330) in view of Seki et al. (U.S. 7,190,057).
Regarding Claim 1, Kubara et al. discloses a device comprising: 
a copper leadframe including (copper leadframe 4/3/2, Figure 3, Column 4, Lines 15-22): 
a die pad (die pad 4, Figure 4); and 
a lead (lead 3/2, Figure 3); 
a die on the die pad (die 9, Figure 3); 
a metal layer on the lead and the die pad between the die and the die pad (metal layer 6/7, Figure 3, Column 4, Lines 65-67 and Column 8, Lines 52-55); and 
a metal oxide layer on the metal layer on the lead (metal oxide layer 7a, Figure 3, Column 6, Lines 1-5).

Regarding Claim 2, Kubara et al. in view of Seki et al. further discloses that the portion of the leadframe includes a lead (Kubara et al., lead 2/3, Figure 3).
Regarding Claim 7, Kubara et al. in view of Seki et al. further discloses that the metal layer includes nickel, gold, silver, or a combination thereof (Kubara et al., Column 4, Lines 65-67).
Regarding Claim 8, Kubara et al. in view of Seki et al. further discloses that the metal oxide layer includes nickel oxide, gold oxide, silver oxide, or a combination thereof (Kubara et al., Column 6, Lines 1-5).
Regarding Claim 21, Kubara et al. discloses a device, comprising: 
a lead frame including: 
a die pad (die pad 4, Figure 3); and 
a lead (lead 3/2, Figure 3), 
a copper layer on the lead and the die pad (copper underlayer, Column 4, Lines 37-44); 

a metal layer on the copper layer on the lead and the die pad between the die and the die pad (metal layer 6/7, Figure 3, Column 4, Lines 65-67 and Column 8, Lines 52-55); and 
a metal oxide layer on the metal layer on the lead (metal oxide layer 7a, Figure 3, Column 6, Lines 1-5); and 
a molding compound encapsulating the die pad and a first portion of the lead, the molding compound in contact with the metal layer at the first portion of the lead (molding compound 11, first portion 3, Figure 3).   
However, they do not explicitly a metal oxide layer on the die pad between the die and the die pad. Seki et al. discloses a similar device wherein a metal oxide layer on a metal layer on a leadframe is on both the lead and the die pad between the die and the die pad of said leadframe (metal oxide layer 2b, metal layer 7b, lead 1a, die pad 1b, die 5, Figures 5, 9, and 11, Column 10, Lines 35-48). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the metal oxide layer on the die pad between the die and the die pad in Kubara et al. in view of Seki et al. in order to improve the adhesion of the leadframe to the rest of the semiconductor package (Seki et al., Column 6, Lines 23-30).
Regarding Claim 22, Kubara et al. in view of Seki et al. further discloses that the metal oxide layer is not present at the first portion of the lead (Kubara et al., metal oxide layer 7a, first portion of lead 3, Figure 3).
Regarding Claim 23, Kubara et al. in view of Seki et al. further discloses that the metal oxide layer is present at a second portion of the lead not encapsulated by the 
Regarding Claim 25, Kubara et al. in view of Seki et al. further discloses that the metal layer includes nickel, gold, silver, or a combination thereof (Kubara et al., metal layer 7, Figure 3, Column 4, Lines 65-67).
Regarding Claim 26, Kubara et al. in view of Seki et al. further discloses that the metal oxide layer includes nickel oxide, gold oxide, silver oxide, or a combination thereof (Kubara et al., metal oxide layer 7a, Figure 3, Column 6, Lines 1-5).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kubara et al. (6,646,330) in view of Seki et al. (U.S. 7,190,057) as applied to claim 1 above, and further in view of Osenbach et al. (U.S. 7,368,326).
Regarding Claim 3, Kubara et al. in view of Seki et al. teaches the limitations of claim 1 as discussed above.  They further disclose that the solder wettability of the lead was tested with a tin-lead solder (Kubara et al., Column 6, Lines 54-67), that solder wettability is important to the reliability of joints during surface mounting (Kubara et al., Column 1, Lines 22-29), and that the copper/metal/oxide structure of the lead allows for diffusion from molten solder and therefore improves solder wettability (Kubara et al., Column 3, Lines 3-7 and Column 9, Lines 1-6) but they does not explicitly disclose a tin layer on at least a portion of the metal oxide layer.  Osenbach et al. discloses a similar device wherein a tin solder layer is on at least a portion of a silver/tin layer plated on a copper lead frame (tin layer 240, silver layer 230, copper leadframe 250, tin solder layer 350-2, Figures 2 and 3a, Column 6, Lines 50-60 and Column 7, Lines 53-60). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to 
Regarding Claim 4, Kubara et al. in view of Kubara et al., further in view of Osenbach et al. further discloses that the metal layer is arranged on a first side of the copper leadframe (Kubara et al., metal layer 7, copper leadframe 4/3/2, Figure 3).
Regarding Claim 5, Kubara et al. in view of Kubara et al., further in view of Osenbach et al. further discloses that the metal layer is arranged on a second side of the copper leadframe that is opposite the first side of the copper leadframe (Kubara et al., metal layer 7, copper leadframe 4/3/2, Figure 3).
Regarding Claim 6, Kubara et al. in view of Kubara et al., further in view of Osenbach et al. further discloses a molding compound on at least a second portion of the metal oxide layer (Kubara et al., molding compound 11, metal oxide layer 7a, Figure 3).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubara et al. (U.S. 6,646,330) in view of Seki et al. (U.S. 7,190,057) and Osenbach et al. (U.S. 7,368,326).
Regarding Claim 9, Kubara et al. discloses a device comprising: 
a copper leadframe (copper leadframe 4/3/2, Figure 3, Column 4, Lines 15-22) including:
a die pad; and
a lead;

a metal oxide layer on the lead (metal oxide layer 7a, Figure 3, Column 6, Lines 1-5); and 
a tin layer on at least a second portion of the copper leadframe (metal layer 7, Figure 3, Column 4, Lines 65-67).
However, they do not explicitly disclose a metal oxide layer on the die pad between the die and the die pad or a tin layer on at least a second portion of the copper leadframe wherein the metal oxide layer is between the tin layer and the copper leadframe.
Seki et al. discloses a similar device wherein a metal oxide layer on a metal layer on a leadframe is on both the lead and the die pad between the die and the die pad of said leadframe (metal oxide layer 2b, metal layer 7b, lead 1a, die pad 1b, die 5, Figures 5, 9, and 11, Column 10, Lines 35-48). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the metal oxide layer on the die pad between the die and the die pad in Kubara et al. in view of Seki et al. in order to improve the adhesion of the leadframe to the rest of the semiconductor package (Seki et al., Column 6, Lines 23-30).
Kubara et al. discloses that the solder wettability of the lead was tested with a tin-lead solder (Column 6, Lines 54-67), that solder wettability is important to the reliability of joints during surface mounting (Column 1, Lines 22-29), and that the copper/metal/oxide structure of the lead allows for diffusion from molten solder and therefore improves solder wettability (Column 3, Lines 3-7 and Column 9, Lines 1-6). However, Kubara et al. in view of Seki et al. does not explicitly disclose a tin layer on at least a second portion of the 
 Osenbach et al. discloses a similar device wherein a tin solder layer is on at least a portion of a silver/tin layer plated on a copper lead frame (tin layer 240, silver layer 230, copper leadframe 250, tin solder layer 350-2, Figures 2 and 3a, Column 6, Lines 50-60 and Column 7, Lines 53-60). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a tin solder for surface mounting of the device and therefore form an additional tin layer on at least a second portion of the copper leadframe wherein the metal oxide layer is between the additional tin layer and the copper leadframe in Kubara et al. in view of Seki et al. and Osenbach in order to form a reliably surface mounted device (Kubara et al., Column 1, Lines 22-29) with a known used solder (Osenbach et al. Column 7, Lines 53-60).
Regarding Claim 10, Kubara et al. in view of Seki et al., further in view of Osenbach et al. further discloses a first metal layer on at least a third portion of the copper leadframe, the first metal layer being between the copper leadframe and the metal oxide layer (Kubara et al., first metal layer 7, metal oxide layer 7a, copper leadframe 4/3/2, Figure 3).
Regarding Claim 11, Kubara et al. in view of Seki et al., further in view of Osenbach et al. further discloses that the first metal layer includes silver and the metal oxide layer includes silver oxide (Kubara et al., Column 4, Lines 65-67 and Column 6, Lines 1-5).
Regarding Claim 12, Kubara et al. in view of Seki et al., further in view of Osenbach et al. further discloses a second metal layer between the first metal layer and the copper leadframe (Kubara et al., Column 4, Lines 37-44).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. 5,329,158) in view of Seki et al. (U.S. 7,190,057).
Regarding Claim 9, Lin discloses a device comprising: 
a copper leadframe (copper leadframe 14, Figure 3, Column 4, Lines 13-18) including; 
a die pad (die pad 16, Figure 3); and
a lead (lead 34, Figure 3);
a semiconductor die on the die pad (semiconductor die 20, Figure 3);
a metal oxide layer the lead (metal oxide layer 24, Figure 3, Column 4, Lines 39-41); and 
a tin layer on at least a second portion of the copper leadframe, the metal oxide layer being between the tin layer and the copper leadframe (tin layer 36, Figure 3, Column 6, Lines 1-6).
However, they do not explicitly disclose a metal oxide layer on the die pad between the die and the die pad. Seki et al. discloses a similar device wherein a metal oxide layer on a metal layer on a leadframe is on both the lead and the die pad between the die and the die pad of said leadframe (metal oxide layer 2b, metal layer 7b, lead 1a, die pad 1b, die 5, Figures 5, 9, and 11, Column 10, Lines 35-48). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the metal oxide layer on the die pad between the die and the die pad in Lin in view of Seki et al. in 
Regarding Claim 14, Lin in view of Seki et al. further discloses a molding compound on the semiconductor die and at least a third portion of the metal oxide layer, the molding compound being adjacent to the tin layer (Lin, molding compound 12, semiconductor die 20, metal oxides layer 24, tin layer 36, Figure 3).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14, 21-23, and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        


/MARK W TORNOW/Primary Examiner, Art Unit 2891